Citation Nr: 0718218	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the right nasal cavity and eye, including as secondary to 
presumed herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
including as secondary to presumed herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to March 
1970, and from March 1975 to August 1992.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
May 2003 rating decision issued by the VA Regional Office 
(RO) in Nashville, Tennessee that denied the appellant's 
claims for service connection for adenocarcinoma of the right 
nasal cavity and eye and for a skin disorder, including as 
due to herbicide exposure.

In June 1994, the Board remanded the issues of entitlement to 
service connection for a right eye condition, a right lower 
extremity condition and bilateral hearing loss to the RO for 
additional development.  In October 1996, the RO granted 
service connection for bilateral hearing loss.  The appellant 
subsequently withdrew his claims of entitlement to service 
connection for a right eye disorder and for a right lower 
extremity disorder as reflected by his written statement and 
by the report of an informal hearing by a decision review 
officer dated in January 1998.  Therefore, the Board finds 
that the appeal for the claims of entitlement to service 
connection for the right eye and right lower extremity 
disorders has been withdrawn.  38 C.F.R. § 20.204.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had active service in Korea during the 
Vietnam era.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was not treated for any carcinoma of the 
nasal cavity or the right eye while he was on active duty or 
until many years after service.

4.  The appellant's adenocarcinoma of the right nasal cavity 
and eye is not attributable to his active military service, 
including exposure to herbicides.


CONCLUSION OF LAW

The criteria for the assignment of service connection for 
adenocarcinoma of the right nasal cavity and/or eye on 
direct, secondary and presumptive bases have not been met.  
38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1131, 1132, 1133, 
1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claim by correspondence dated in March 
2003.  This document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records are included in the claims file.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claim for service connection, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

As reflected by the May 2003 rating decision, VA has conceded 
that the appellant was exposed to herbicides while on active 
duty in Korea in areas that the Department of Defense has 
verified that Agent Orange was used.  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the present case, the competent evidence of record 
indicates that the appellant had active service in Korea 
where he was exposed to herbicides.  However, to date, the 
medical evidence does not indicate that he has been diagnosed 
with any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Adenocarcinoma of the nasal cavity and of the eye 
is not entitled to the presumption of service incurrence due 
to Agent Orange exposure.  The appellant is not entitled to a 
presumption that his claimed disorder/symptoms are related to 
exposure to herbicide agents used in Korea.  As a matter of 
law, the appellant cannot receive the benefit of a 
presumption that his claimed adenocarcinoma condition was 
caused by his exposure to Agent Orange or other herbicidal 
agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed 
adenocarcinoma was present in service or was present within 
one year following separation from service.  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Review of the appellant's service medical records reveals 
that no adenocarcinoma of the right nasal cavity or the eye 
was diagnosed while the appellant was on active duty.  The 
appellant complained of transient loss of vision in the right 
eye; despite extensive work-up of these complaints, no right 
eye condition apart from refractive error was ever diagnosed.  
In the May 1992 report from the appellant's retirement 
examination there is no mention of any adenocarcinoma of the 
right nasal cavity or eye.

In addition, there is no evidence of record that the 
appellant experienced any nasal cavity/eye condition until 
many years after service.  The absence of any evidence of any 
of persistent symptoms of the claimed disability after 
service separation constitutes negative evidence tending to 
disprove the assertion that the appellant was disabled from 
any such disease during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  

The appellant was initially diagnosed with the nasal cavity 
carcinoma in November 2002.  The lack of any evidence of 
symptoms until ten years after the appellant's August 1992 
separation from service is itself evidence which also 
strongly suggests that claimed adenocarcinoma condition is 
not traceable to his active service.  In Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit affirmed a decision which 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service.  
Although Maxson is not directly on point in this case, as it 
deals with aggravation during service, it does indicate that 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  The Board concludes, therefore, that 
the evidence does not support a finding of any causal 
connection between the appellant's current claimed nasal 
cavity/eye adenocarcinoma and his military service.

Furthermore, even the appellant's own oncologist has rendered 
a medical opinion that indicates the adenocarcinoma is not 
etiologically related to service.  In a July 2003 written 
statement, the oncologist said that he knew of no definitive 
studies that supported a direct or indirect link with dioxin 
exposure and either one of the appellant's cancers.  Although 
the oncologist indicated that such a connection could not be 
ruled out, to find that there may be such a connection would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
adenocarcinoma of the right nasal cavity/eye is not related 
to his active service.  In the absence of any evidence 
tending to show continuity of symptomatology or a competent 
medical opinion as to a nexus between the claimed condition 
and service, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for adenocarcinoma of the right nasal cavity/eye.  
As such, the evidence is insufficient to support a grant of 
service connection for any such disorder.  Because the 
preponderance of the evidence is against this adenocarcinoma 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Service connection for adenocarcinoma of the right nasal 
cavity and eye is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the appellant's service records indicates that he 
was diagnosed with mild acne vulgaris at the time of his 
February 1970 service separation examination.   In September 
1979, the appellant sought treatment for papules on his back.  
In August 1981, he was treated for multiple open sores on his 
arms, hands and scalp.  The clinical assessment was impetigo.  
In June 1983, the appellant sought treatment for chronic 
flaking and itching of the scalp.  The clinical impression 
was psoriasis.  The report of the appellant's May 1992 
service retirement examination includes a diagnosis of 
seborrhea of the scalp.

Review of the appellant's more recent VA medical treatment 
records indicates that he has been prescribed medicated 
ointments and shampoo for skin conditions.  The October 2002 
report of a dermatology consultation notes that the appellant 
complained of scalp dermatitis and a rash on the body.  The 
clinical impression was severe recalcitrant seborrheic 
dermatitis and atopic dermatitis.  

However, the RO did not afford the appellant a medical 
examination to ascertain whether he still has a skin 
condition or whether any such skin condition is related to 
signs or symptoms he exhibited while on active military duty.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim that he has in his possession.

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed skin 
conditions since 1992, and secure all 
available relevant reports not already of 
record from those sources.  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The veteran and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

3.  The AMC/RO should obtain all VA 
treatment records from 1992 to the 
present, not already of record.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for a 
dermatology examination to determine 
whether the skin conditions for which 
service connection is claimed are 
currently manifested, and if so, their 
etiology and onset date.  In so 
requesting any examination, the AMC/RO 
should request that the examiner render 
opinions as to whether any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
with consideration of the provisions of 
law pertaining to herbicide exposure  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiner in 
connection with the examination.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for all medical conclusions.  An opinion 
should be provided based on review of the 
claims file alone if the appellant fails 
to report for the examination.  

The examiner should opine whether any 
currently manifested skin disorder(s) 
is/are related to the appellant's active 
service, including service in Korea where 
he was presumably exposed to herbicides.  
This should include an opinion regarding 
whether appellant's claimed skin 
conditions are causally or etiologically 
related to military service or to some 
other cause or causes.  The examiner 
should state whether there is any 
evidence that the currently diagnosed 
conditions are related to any signs or 
symptoms the appellant experienced during 
his service.  

5.  Upon receipt of the report of the VA 
examiner, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  

6.  Thereafter, the AMC/RO should 
readjudicate the claim, with 
consideration of all applicable legal 
theories, regulations, stautes and 
caselaw.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


